Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                             Response to arguments
Applicant’s arguments with respect to all pending claims have been fully considered, but moot because of the new ground of rejection. Applicant argues that cited references failed to disclose wherein the version of the supplemental content segment is selected from among multiple versions of the supplemental content segment stored at the computing system and having different respective loudnesses.

However, Dunbar et al disclose a system providing multiple versions of an ad  having different volume or loudness level as disclosed in para. 0036. This action is made final.
                                                         Claims rejections-35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cremer
(20200162049) in view of Seo (US.Pub.No.20200059691) and Cremer (20200159489) and  Dunbar (US.Pub.No.20100250348). 

Regarding claim 1, Cremer(20200162049) et al disclose a method comprising: determining, by a content-presentation device, a media-device loudness of content that is provided to the content-presentation device by a media device( determining, by a playback device, a loudness level of first media content that the playback device is receiving from a first source, abstract; 0007-0008;0017);

 performing, by the content-presentation device, the content-modification operation using the version of the supplemental content segment(see fig.4, element 246, playback modification module; playback-modification module 246 can adjust the volume of the playback device toward the target volume while playback device 240 presents the second media content in place of the first media content,0070-0071).

But did not explicitly disclose sending, by the content-presentation device to a computing system, a request for supplemental content for use in connection with performing a content-modification operation during a content-modification opportunity, wherein the request comprises an indication of the media-device loudness; based on sending the request, receiving, by the content-presentation device from the computing system, a version of a supplemental content segment having a loudness corresponding to the media-device loudness, wherein the version of the supplemental content segment is selected from among multiple versions of the supplemental content segment stored at the computing system and having different respective loudnesses.

However, Seo et al disclose sending, by the content-presentation device to a computing system, a request for supplemental content for use in connection with performing a content-modification operation during a content-modification opportunity (the client could request and receive the replacement content. Alternatively, the specification could indicate in another way where and/or how the client is to obtain the replacement content, to facilitate performing the content replacement starting at the indicated time point in the media stream,0054).

It would have been obvious before the effective filing date of the claimed invention to incorporate the teaching of Seo to modify Cremer (20200162049) by providing options to request supplemental contents for the purpose of improving viewing experiences.

And Cremer(20200159489) et al disclose wherein the request comprises an indication of the media-device loudness; based on sending the request, receiving, by the content-presentation device from the computing system, a version of a supplemental content segment having a loudness corresponding to the media-device loudness, wherein the version of the supplemental content segment is selected from among multiple versions of the supplemental content segment having different respective loudnesses( media content replacement event can be carried out during an advertisement break within the movie and can involve replacing a replaceable advertisement with second media content in the form of a replacement advertisement. Further, the replaceable advertisement can have a loudness level that is higher than a portion of the movie preceding the replaceable advertisement. By decreasing the loudness level of the replacement advertisement in accordance with the loudness level of the portion of the movie presented prior to the replacement advertisement, playback device 240 can provide a more pleasant (e.g., less irritating or jarring) user experience,0065;0009;0059;0061;0063;0066).

It would have been obvious before the effective filing date of the claimed invention to incorporate the teaching of Cremer (20200159489) to modify Cremer (20200162049) and Seo by adjusting loudness of supplemental contents to match the media-device loudness   for the purpose of increasing satisfaction of the users.

And Dunbar et al disclose wherein the version of the supplemental content segment is selected from among multiple versions of the supplemental content segment stored at the computing system and having different respective loudnesses( For example, an advertiser can prepare multiple different versions of an ad having different characteristics, such as different screen resolutions, different durations, different volume levels, and so forth,0036).

It would have been obvious before the effective filing date of the claimed invention to incorporate the teaching of  Dunbar to modify Cremer (20200162049) and Seo and Cremer (20200159489)  by  applying multiple different versions of an ad  with different volume or loudness level  of Dunbar to Cremer (20200162049) resulting in wherein the version of the supplemental content segment is selected from among multiple versions of the supplemental content segment stored at the computing system and having different respective loudnesses for the purpose of improving viewing experiences of the users accordingly.

Regarding claim 2, Cremer (20200162049) et al disclose wherein determining the media-device loudness comprises: obtaining an audio signal from the media device; and processing the audio signal to determine the media-device loudness (providing an audio signal to the playback device, 0016; 0028; 0032).

Regarding claim 3, Cremer (20200162049) et al disclose et al disclose wherein the media-device loudness is an average loudness of multiple portions of the audio signal (each loudness level can be a moving average that is calculated based on characteristics of the audio signal for the advertisement during a fixed-length portion (e.g., half of a second, one second, etc.), 0032; 0034).

Regarding claim 4, Cremer(20200162049) and Seo and Dunbar  et al  did not explicitly disclose further comprising: after sending the request, determining a current media-device loudness, wherein the current media-device loudness is a loudness of subsequent content that is provided to the content-presentation device after the sending of the request; comparing the media-device loudness with the current media-device loudness; based on a result of the comparing, performing the content-modification operation using the version of the supplemental content segment.

However, Cremer(20200159489) et al disclose Playback-modification module 246 can adjust the loudness of the second media content based on a difference between the first loudness level and the second loudness level so as to generate modified media content having a third loudness level. For instance, upon determining that the first loudness level is less than the second loudness level, playback-modification module 246 can decrease the loudness of the second media content. Decreasing the loudness level can involve decreasing the loudness of the second media content from the second loudness level to the third loudness level. The third loudness level could be approximately equal to the first loudness level. Or the third loudness level could be a level between the second loudness level and the first loudness level,0061-0062;0064.

It would have been obvious before the effective filing date of the claimed invention to incorporate the teaching of Cremer (20200159489) to modify Cremer (20200162049) and Seo and Dunbar  by adjusting loudness of supplemental contents to match the media-device loudness for the purpose of increasing satisfaction of the users.

   Regarding claim 5, Cremer(20200162049) and Seo  and Dunbar et al  did not explicitly disclose further comprising: based on sending the request, receiving, by the content-presentation device from the computing system, an additional version of the supplemental content segment having another loudness that is different from the loudness of the version of the supplemental content segment; after sending the request, determining a current media-device loudness, wherein the current media-device loudness is a loudness of subsequent content that is provided to the content-presentation device after the sending of the request; and using the current media-device loudness as a basis for selecting the version of the supplemental content segment rather than the additional version of the supplemental content segment.

However, Cremer(20200159489) et al disclose playback-modification module 246 can determine that a difference between the first loudness level and the second loudness level satisfies a threshold condition and, based on the difference satisfying the threshold condition, playback-modification module 246 can adjust the loudness of the second media content. Conversely, if the difference does not satisfy the threshold condition, playback-modification module 246 may refrain from adjusting the loudness of the second media content and present the second media content as is during the media content replacement event,0064;0061;0007;0009;0017.

It would have been obvious before the effective filing date of the claimed invention to incorporate the teaching of Cremer(20200159489)  to modify Cremer(20200162049) and Seo and Dunbar by adjusting loudness of  supplemental contents to match the media-device loudness the  for the purpose of increasing  satisfaction of the users.

Regarding claim 6,  Cremer(20200162049) and Seo  and Dunbar et al  did not explicitly disclose wherein using the current media-device loudness as the basis for selecting the version of the supplemental content segment rather than the additional version of the supplemental content segment comprises selecting the version of the supplemental content segment rather than the additional version of the supplemental content segment based on a difference between the loudness of the version of the supplemental content segment and the current media-device loudness being less than a difference between the loudness of the additional version of the supplemental content segment and the current media-device loudness.

However, Cremer(20200159489) et al disclose  adjusting the loudness level of the second media content can involve adjusting an audio signal of the second media content after decoding the audio signal. For instance, playback-modification module 246 can attenuate the audio signal to reduce the loudness or, conversely, playback-modification module 246 can amplify the audio signal to increase the loudness. When amplifying the loudness of the audio signal, playback-modification module 246 can use a compressor to reduce a difference between the lowest and highest points in the audio signal and/or use a limiter to prevent any peaks from exceeding a threshold, 0063-0064;0016.

It would have been obvious before the effective filing date of the claimed invention to incorporate the teaching of Cremer (20200159489) to modify Cremer (20200162049) and Seo and Dunbar by using threshold value of loudness for the purpose of selecting supplemental content segment accordingly.

Regarding claim 7, Cremer (20200162049) et al disclose wherein the supplemental content segment comprises a replacement advertisement segment (a media content replacement event involving an advertisement, 0019; 0031).

Regarding claim 8, Cremer(20200162049) et al disclose further comprising identify the content-modification opportunity(the playback device can then respond to the detected user-triggered volume adjustment by carrying out a corresponding volume adjustment to the second media content by smoothly changing the volume to the new user-selected target,0018;0043;0070-0071).

Regarding claim 9, Cremer(20200162049) et al  disclose wherein identifying the content-modification opportunity comprises identifying a match between first fingerprint data that is generated by the content-presentation device from the content that is provided to the content-presentation device by the media device and second fingerprint data(see fig.3, element 254, Fingerprint Match Module; Video identification system 250 can identify the video content by matching the query fingerprint with one or more reference fingerprints. In some examples, video identification system 250 can be a component or module of playback device 240 or media device 230, 0039; 0044; 0049; 0051).

Regarding claim 10, it rejected using the same ground of rejection for claim 1.
Regarding claim 11, it rejected using the same ground of rejection for claim 2.
Regarding claim 12, it rejected using the same ground of rejection for claim 4.
Regarding claim 13, it rejected using the same ground of rejection for claim 5.
Regarding claim 14, it rejected using the same ground of rejection for claim 1.
Regarding claim 15, it rejected using the same ground of rejection for claim 2.
Regarding claim 16, it rejected using the same ground of rejection for claim 3.
Regarding claim 17, it rejected using the same ground of rejection for claim 4.
Regarding claim 18, it rejected using the same ground of rejection for claim 5.
Regarding claim 19, it rejected using the same ground of rejection for claim 6.
Regarding claim 20, it rejected using the same ground of rejection for claim 7.

                                                                  Conclusions
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN D SAINT CYR whose telephone number is (571)270-3224. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 5712727527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN D SAINT CYR/Examiner, Art Unit 2425     

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425